DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-13) in the reply filed on 11/14/2022 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the X-axis of the tail side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-10, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (Publication JP2018014606, with translation provided by US PGPub 20190280666) and Kazuo et al. (JPH0730354, mechanical translation provided by examiner), both cited by applicant.
As per claim 1,
Akiyama et al. discloses in Fig. 1:
A composite substrate for a surface acoustic wave device (title) comprising a piezoelectric single crystal substrate (10) and a supporting substrate (20), wherein an intervening layer (inorganic material film 30) is provided between the piezoelectric single crystal substrate and the supporting substrate.
Akiyama et al. does not disclose that the amount of chemisorbed water in the intervening layer is 1x 1020 molecules/cm3 or less.
Kazuo et al. discloses a method in which an inorganic material film (silicon or a silicon compound 5, abstract) is used adhere a single crystal piezoelectric substrate to a carrier substrate (abstract) through the use of hydrophobic materials (HF) and without the use of water ([0006], description).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the method of Kazuo et al. to adhere the single crystal substrate and the supporting substrate of the surface acoustic wave device of Akiyama et al. to provide the benefit of reducing the occurrence of voids at the interface, improve joint strength, and to accelerate the heat treatment process, as taught by Kazuo et al. ([0006]).

As per claim 2:
Akiyama et al. discloses in Fig. 1:
at least one of the piezoelectric single crystal substrate and the supporting substrate has an uneven structure at the bonding interface between the piezoelectric single crystal substrate and the supporting substrate, and the ratio of the average length RSm of the element in the sectional curve of the uneven structure and the wavelength X of the surface acoustic wave when used as the surface acoustic wave device is 0.2 or more and 7.0 or less ([0013], [0053-0054]).

As per claim 3:
	Akiyama et al. discloses in Fig. 1:
an acoustic velocity of a slow transversal wave of the intervening layer is faster than an acoustic velocity of a slow transversal wave of the piezoelectric substrate (Akiyama discloses the piezoelectric layer may be Lithium Tantalate ([0053]), and the intervening layer may be SiO, SiON, and SiN, [0030], matching the structure of the current invention, and thus having similar properties).

As per claim 4:
	Akiyama et al. discloses in Fig. 1:
the composite substrate includes SiOx (x=2 ± 0.5) as the intervening layer ([0030]).

As per claim 5:
the composite substrate includes any one of a silicon oxynitride film, SiN, amorphous Si, polycrystalline Si, amorphous SiC, Al2O3, and ZrO as the intervening layer ([0030]).

As per claim 8:
	Akiyama et al. discloses in Fig. 1:
the supporting substrate is any of silicon, glass, quartz glass, alumina, sapphire, silicon carbide, silicon nitride, and crystalline quartz ([0047]).

As per claim 9:
	Akiyama et al. discloses in Figs. 2 & 3:
the supporting substrate is a silicon substrate ([0047]) having an uneven structure (Figs. 2 & 3 show alternative structures to Fig. 1 wherein the supporting substrate is roughened), and the uneven structure is a pyramidal shape (related Figs. 12-13 shows the silicon substrate, wherein the roughened aspect exhibits triangular pyramid shapes, as best understood from the specification).

As per claim 10:
	Akiyama et al. discloses in Fig. 1:
the piezoelectric single crystal substrate is a lithium tantalate single crystal substrate or a lithium niobate single crystal substrate ([0047]).

	As per claim 13 (as best understood):
	Akiyama et al. discloses in Fig. 1:
the piezoelectric single crystal substrate is a lithium tantalate single crystal substrate, and the lithium tantalate single crystal substrate is based on a lithium tantalate single crystal whose lattice constant of the X-axis of the tail side is 5.15404A to 5.15410A at 23°C (the limitation of “is based on a lithium tantalate single crystal whose lattice constant of the X-axis of the tail side is 5.15404A to 5.15410A at 23°C” appears to be a product-by-process limitation, such that the final product is a lithium tantalate single crystal, and the process is not given patentable weight, see MPEP §2113, and thus by disclosing a lithium tantalate single crystal, [0047], Akiyama et al. meets the limitations of the claim).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Akiyama et al. (Publication JP2018014606, with translation provided by US PGPub 20190280666) and Kazuo et al. (JPH0730354, mechanical translation provided by examiner), both cited by applicant, as applied to claims 1 & 9 above, and further in view of Tanno et al. (US PGPub 20180080144).
The resultant combination discloses the composite substrate of claims 1 & 9, as rejected above.
As per claim 11:
The resultant combination does not disclose:
the piezoelectric single crystal substrate is a rotated Y-cut lithium tantalate single crystal substrate whose crystal orientation is rotated 36°Y to 49°Y or rotated 216°Y to 229°Y.
	Tanno et al. discloses a single crystal lithium tantalate substrate having a crystal orientation of rotated 36°Y to 49°Y.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the lithium tantalate substrate of Tanno et al. as an art-recognized alternative/equivalent piezoelectric substrate for SAW resonators (Tanno [0002]) that provides the benefit of improved temperature non-dependence and electromechanical coupling compared to conventional lithium tantalate substrates as taught by Tanno et al. (abstract)

As per claim 12:
	The resultant combination does not disclose: 
the piezoelectric single crystal substrate is a lithium tantalate single crystal substrate doped with Fe at a concentration of from 25 ppm to 150 ppm.
	Tanno et al. discloses:
the piezoelectric single crystal substrate is a lithium tantalate single crystal substrate doped with Fe at a concentration of from 25 ppm to 150 ppm ([0039]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the lithium tantalate substrate doped with Fe at a concentration of from 25 ppm to 150 ppm of Tanno et al. as an art-recognized alternative/equivalent piezoelectric substrate for SAW resonators (Tanno [0002]) that provides the benefit of improved productivity as taught by Tanno et al. ([0039])

Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Akiyama et al. (Publication JP2018014606, with translation provided by US PGPub 20190280666) and Kazuo et al. (JPH0730354, mechanical translation provided by examiner), both cited by applicant, as applied to claim 1 above, and further in view of Akiyama et al.  (JP 2018-61226, with translation provided by US PGPub 201190280661, both cited by applicant., hereinafter Akiyama 2).
The resultant combination discloses the composite substrate of claim 1, as rejected above.
As per claim 6:
The resultant combination does not disclose:
the thickness of the intervening layer is not less than 0.2λ and not more than 1λ, where λ is the wavelength of the surface acoustic wave.
Akiyama 2 discloses:
A composite substrate for a surface acoustic wave device comprising a single crystal piezoelectric substrate, a support substrate, and an intervening layer ([0014]), wherein the intervening layer may be a thickness of 1 λ or less, where λ is the wavelength of a surface acoustic wave ([0071]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the intervening layer of the composite substrate to be 1 λ or less to provide the benefit of increasing the Q value, as taught by Akiyama 2 ([0071]).

As per claim 7:
The resultant combination does not disclose:
the thickness of the piezoelectric single crystal substrate is not less than 1λ and not more than 6 λ.
Akiyama 2 discloses:
A composite substrate for a surface acoustic wave device comprising a single crystal piezoelectric substrate, a support substrate, and an intervening layer ([0014]), wherein the thickness of the single crystal piezoelectric substrate is not less than 1λ and not more than 6 λ ([0101-0103])
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the thickness of the single crystal piezoelectric substrate is not less than 1λ and not more than 6 λ to provide the benefit of heat resistance, improved temperature characteristics, an increased Q value, and lower spurious intensity as taught by Akiyama 2 ([0101-0103]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843